DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a combination of a crankshaft and an eccentric sleeve, used for a compressor, the crankshaft extending along an axis, the crankshaft comprising: a main shaft, a counterbalance, and an eccentric shaft, wherein the main shaft and the eccentric shaft are provided at two axial sides of the counterbalance respectively, and arranged eccentrically, and wherein the main shaft is provided internally with a main lubrication oil passage, and an outer circumferential wall of the eccentric shaft is provided with an oil leakage hole in fluid communication with the main lubrication oil passage; and the eccentric sleeve fittable over the eccentric shaft, wherein an outer circumferential wall of the eccentric sleeve is provided with an shaft flow hole extending through the outer circumferential wall in a thickness direction of the eccentric sleeve, and wherein the shaft flow hole is in fluid communication with the oil leakage hole of the eccentric shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747